In the

      United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 15‐2235 
KEVIN J. LOVELESS, 
                                                  Plaintiff‐Appellant, 

                                   v. 

CAROLYN W. COLVIN, 
Acting Commissioner of  
Social Security, 
                                                  Defendant‐Appellee. 
                       ____________________ 

          Appeal from the United States District Court for the 
      Northern District of Indiana, Hammond Division at Lafayette. 
            No. 4:14‐cv‐36— Joseph S. Van Bokkelen, Judge. 
                       ____________________ 

    ARGUED DECEMBER 16, 2015 — DECIDED JANUARY 13, 2016 
                 ____________________ 

    Before MANION, KANNE, and WILLIAMS, Circuit Judges. 
    KANNE, Circuit Judge. Kevin Loveless applied for Disabil‐
ity  Insurance  Benefits  claiming  that  he  could  not  work  be‐
cause  of  a  shoulder  impairment,  diabetes,  and  pancreatitis. 
An  Administrative  Law  Judge  concluded,  however,  that 
Loveless  could  perform  light  work  with  restrictions.  The 
Appeals Council and the district court upheld that determi‐
2                                                       No. 15‐2235 

nation, but Loveless insists that the ALJ erred by minimizing 
the  opinion  of  his  personal  physician  and  disbelieving  his 
own testimony about the limiting effects of his impairments. 
We reject these contentions. 
                         I. BACKGROUND 
    Loveless, who is now 56, has a long work history that in‐
cludes jobs as a warehouse worker, delivery person, restau‐
rant owner, and plumbing supply manager. In 2009 his per‐
sonal physician, Dr. John Cusack, referred Loveless to an or‐
thopedic  surgeon,  Dr. Peter Torok,  because  of  persistent 
complaints  of  pain  in  his  right  shoulder  that  had  not  re‐
sponded to treatment including steroids, injections, physical 
therapy,  and  anti‐inflammatory  medication.  Dr. Torok  per‐
formed  arthroscopic  surgery  in  September 2009  and  re‐
moved  a  bone  spur  from  Loveless’s  right  shoulder.  A  later 
X‐ray did not show any abnormality, and Loveless returned 
to his warehouse job around March 2010. 
   Then  in  July 2010  Loveless  complained  to  Dr. Cusack 
about “arm numbness,” “low back pain, leg pain from knees 
up,”  “loose  stools,”  and  lethargy.  Dr.  Cusack’s  physical  ex‐
amination  did  not  identify  a  reason  for  Loveless’s  com‐
plaints,  but  a  blood  test  did  show  a  high  glucose  level.  Af‐
terward, Loveless continued working. 
   In  December 2010  he  reinjured  his  right  shoulder  lifting 
and  throwing  heavy  bags  at  work.  Dr. Torok  diagnosed  a 
torn rotator cuff, and an MRI showed bone degeneration and 
damage  to  the  cartilage,  muscles,  and  tendons  in  the  right 
shoulder.  Dr. Torok  surgically  repaired  the  rotator  cuff  in 
February 2011.  Two  weeks  after  that  operation,  Dr. Torok 
noted after X‐rays that the incision was healing well and that 
No. 15‐2235                                                          3 

Loveless  was  “doing  great.”  Loveless  continued  to  regain 
range of motion with decreasing pain, and by April 2011 he 
was reporting that his shoulder pain was well controlled and 
that he could elevate his right arm to 90 degrees. 
     Loveless’s  recovery  was  interrupted  later  that  month 
when he sought treatment at the emergency room after two 
days  of  nausea,  vomiting,  and  abdominal  pain.  He  was  ad‐
mitted to the hospital and diagnosed with a number of alco‐
hol‐related conditions, including alcohol poisoning, alcohol‐
ic  pancreatitis,  and  alcoholic  hepatitis.  An  MRI  of  his  brain 
showed minimal areas  of chronic ruptured or  clotted  blood 
vessels but no other abnormality. During his hospitalization 
Loveless  also  was  diagnosed  with  Type II  diabetes,  which 
requires that he inject insulin daily. Loveless was discharged 
after 17 days. Two months later, at the end of June 2011, he 
was referred to a gastroenterologist and reported that he had 
abstained from alcohol and lost 40 pounds since his hospital‐
ization. 
    Two  weeks  after  that,  in  mid‐July,  Loveless  returned  to 
Dr. Torok, the orthopedic surgeon, seeking an evaluation for 
long‐term disability. Dr. Torok concluded that Loveless had 
not  regained  full  range  of  motion  in  his  right  shoulder,  but 
he noted that Loveless’s recovery had been hindered by his 
hospitalization.  Dr. Torok  declined  to  declare  that  Loveless 
had  reached  maximum  medical  improvement  until  he  had 
completed two more months of physical therapy. That same 
month Loveless also complained to Dr. Cusack about shoul‐
der pain and fatigue, but Dr. Cusack did not detect any issue 
after  examination  and  recommended  that  Loveless  exercise 
more.  
4                                                      No. 15‐2235 

     By  August 2011,  physical  therapists  were  noting  im‐
provement  as  Loveless  completed  exercises  with  fewer 
breaks.  He  reported  mowing  the  lawn  with  minimal  shoul‐
der pain and said he had hung blinds and trimmed low tree 
limbs.  He  also  was  using  his  right  arm  to  drive  except  for 
steering to the right. Swinging a hammer was more difficult, 
but he could manage a couple of swings with his right hand 
before switching  to  both  hands.  That month Loveless could 
lift 12 pounds to chest level, but in September he was able to 
lift  16 pounds  to  chest  level,  his  shoulder  range  of  motion 
was within functional limits, and his shoulder strength and 
endurance had improved. 
    Meanwhile,  in  mid‐September 2011,  Loveless  visited 
Dr. Cusack  complaining  of  fatigue,  weakness,  and  glucose 
levels  that  were  up  and  down,  but  generally  stable. 
Dr. Cusack did not find anything wrong, however, and rec‐
ommended  that  Loveless  continue  monitoring  his  blood 
sugar.  A  few  days  after  that,  when  Loveless  was  examined 
again  by  Dr. Torok,  he  could  elevate  his  right  arm 
160 degrees.  Dr. Torok  discharged  him  from  treatment  and 
cleared him to work with permanent restrictions against lift‐
ing  more  than  10 pounds  overhead  and  20 pounds  overall. 
Two weeks later, though, Loveless instead applied for disa‐
bility  benefits,  alleging  that  he  had  been  unable  to  work 
since  January 2011  because  of  shoulder  surgeries,  diabetes, 
and pancreatitis.  
    A  state‐agency  physician,  Dr. J.V. Corcoran,  reviewed 
Loveless’s  medical  records  and  opined  that  his  use  of  his 
right  shoulder  was  limited  but  he  still  could  perform  light 
work. Dr. Corcoran concluded that Loveless retained use of 
his  right  hand  and  could  reach  occasionally  with  his  right 
No. 15‐2235                                                           5 

arm,  but  he  recommended  that  Loveless  never  reach  over‐
head with his right arm and that he not crawl or climb lad‐
ders, ropes, and scaffolds. Dr. Corcoran also concurred with 
the  lifting  restrictions  imposed  by  Dr. Torok.  The  Social  Se‐
curity  Administration  then  denied  Loveless’s  application  in 
early November 2011. 
    The following month Loveless complained to Dr. Cusack 
about frequent falls, numbness in his hands, and pain in his 
knees  and  feet.  Dr. Cusack  ordered  another  MRI  of  Love‐
less’s  brain,  but  the  results  were  the  same  as  the  MRI  eight 
months earlier. 
    In  January 2012,  Dr. Torok completed  a private insurer’s 
“physical  capabilities  evaluation.”  He  did  not  limit  Love‐
less’s ability to sit, stand, walk, or use his hands and feet for 
repetitive  movements,  but  Dr. Torok  did  permanently  re‐
strict Loveless from lifting or moving more than 20 pounds. 
Dr. Torok  opined  that  Loveless  could  perform  light  work, 
which  the  insurer’s  form  defines  as  being  capable  of  fre‐
quently lifting and carrying 10 pounds and occasionally lift‐
ing 20 pounds. 
   In  February 2012,  another  state‐agency  physician, 
Dr. M. Brill,  reviewed  Loveless’s  file  and  agreed  with 
Dr. Corcoran’s  opinion.  The  Social  Security  Administration 
then denied Loveless’s application on reconsideration. 
     Loveless  requested  a  hearing  before  an  ALJ.  Until  that 
hearing his complaints to Dr. Cusack multiplied, with mixed 
results. In March 2012 he reported pain in his right hand and 
shoulder, and the doctor concluded that his range of motion 
in  that  arm  was  reduced.  Then  in  May 2012  Loveless  com‐
plained  of  erratic  glucose  levels,  as  well  as  pain  in  both 
6                                                       No. 15‐2235 

shoulders. This time Dr. Cusack indicated that a physical ex‐
amination  had  produced  normal  results.  Yet  the  very  next 
month, in  October 2012,  the doctor completed another  form 
for  Loveless’s  private  insurer  and  said—in  contrast  with 
Dr. Torok’s opinion from January—that Loveless could walk 
but was unable to work because of chronic fatigue and pain. 
Then in November Dr. Cusack’s exam results again were un‐
remarkable  after  Loveless  complained  of  unstable  glucose 
levels and that “his shoulder is not better,” his “neck hurts,” 
and he “can’t lift both arms.” 
    Loveless  had  similar  complaints  when  he  next  visited 
Dr. Cusack  in  January  2013,  nine  days  before  he  appeared 
with his lawyer before the ALJ. The doctor’s progress notes 
from this visit indicate that Loveless “can’t lift” and can only 
raise his “shoulder” 90 degrees (presumably the right shoul‐
der, but the progress notes do not say). That day Dr. Cusack 
also  completed  a  “medical  assessment”  form  asserting  that 
Loveless  could  not  lift  more  than  5 pounds  with  his  right 
arm, could not stand continuously for more than 15 minutes, 
and  could  not  sit  more  than  30  minutes  continuously  or  90 
minutes  total  during  an  8‐hour  work  day.  He  added  that 
Loveless could not ever climb, crouch, or kneel and only oc‐
casionally could balance, stoop, or crawl. Dr. Cusack further 
opined that Loveless could not use his hands except for oc‐
casional, simple grasping because of tingling and numbness. 
Nor could Loveless tolerate, the doctor said, heat, humidity, 
dust,  or  fumes,  and  he  could  not  work  around  heights  or 
moving  machinery.  Dr.  Cusack  opined  that  it  was  reasona‐
ble  to  expect  Loveless  to  require  time  to  lie  down  and  rest 
during the day to ameliorate the effects of pain and fatigue. 
He opined that Loveless could be expected to miss, on aver‐
age, two to three days of work per month. 
No. 15‐2235                                                          7 

    Loveless  testified  before  the  ALJ  that  he  was  unable  to 
work due to constant aching in his shoulders and neck, dis‐
comfort in his lower back from standing too long, and occa‐
sional tingling and numbness in his feet, fingers, and hands 
that he attributed to diabetes and varying glucose levels. He 
testified that turning his head in either direction aggravated 
his  pain  and  that  he  could  look  down  for  only  5  to  10 
minutes.  He  also  testified  that  he  had  fallen  about  10  times 
since  his  hospitalization,  but  doctors  had  not  determined  a 
reason  for  those  falls.  Loveless  said  he  could  attend  to  his 
personal hygiene but had to sit in the shower. He didn’t as‐
sist with heavier housework like vacuuming, mopping, and 
sweeping but did try to help his wife with the cooking and 
laundry.  Loveless  noted  that  he  used  a  riding  lawn  mower 
to  cut  the  grass,  but  even  that  was  difficult.  He  acknowl‐
edged driving to the hearing but said that typically he drives 
only to medical appointments or to buy gas and groceries. 
    The ALJ asked a vocational expert (“VE”) about jobs for a 
person  of  Loveless’s  age,  education,  and  work  experience 
who  could  perform  light  work  that  involved  no  use  of  the 
dominant  right  arm  to  lift  more  than  10 pounds  overhead; 
only  occasional  use  of  the  dominant  right  arm  to  reach  for‐
ward or overhead; no crawling or climbing of ladders, ropes, 
or  scaffolds;  only  occasional  balancing,  stooping,  kneeling, 
or  climbing  ramps  and  stairs;  and  no  exposure  to  uneven 
terrain,  slippery  surfaces,  or  unprotected  heights.  The  VE 
answered  that  work  as  a  dealer‐account  investigator,  park‐
ing lot cashier, and photofinishing counter clerk was availa‐
ble. The ALJ then directed the VE to assume the same indi‐
vidual but restricted to sedentary work. The VE replied that 
jobs were available for food checkers, credit‐card clerks, and, 
again, photofinishing counter clerks. 
8                                                       No. 15‐2235 

     The  ALJ  assessed  Loveless’s  claim  using  the  sequential 
evaluation  process,  see 20  C.F.R.  § 404.1520,  and  concluded 
that  he  was  not  disabled.  The  ALJ  found,  at  Step 1,  that 
Loveless  was  insured  through  the  end  of  2015  and  hadn’t 
engaged  in  substantial  gainful  activity  since  his  alleged  on‐
set; at Step 2, that Loveless suffers from diabetes and degen‐
erative  joint  disease  of  the  right  shoulder,  both  severe,  and 
alcoholic pancreatitis, though not severe; at Step 3, that these 
impairments, alone or in combination, did not meet or equal 
a  listed  impairment;  at  Step 4,  that  Loveless  was  unable  to 
perform his past relevant work; and, at Step 5, that he could 
perform other available jobs. 
     For  Steps 4  and  5,  the  ALJ  concluded  that  Loveless  had 
the  residual  functional  capacity  to  perform  light  work  with 
limitations: With his right arm he cannot lift overhead more 
than  10 pounds;  with  either  arm  he  cannot  lift  more  than 
10 pounds  frequently  or  20 pounds  occasionally;  he  cannot 
stand,  walk,  or  sit  more  than  6 hours  total  in  an  8‐hour 
workday;  he  cannot  crawl  or  climb  ladders,  ropes,  or  scaf‐
folds;  he  can  only  occasionally  reach,  balance,  stoop,  kneel, 
crouch,  or  climb  ramps  and  stairs,  and  he  cannot  work  on 
uneven  terrain,  slippery  surfaces,  or  unprotected  heights. 
These restrictions are not as limiting as those recommended 
in January 2013 by Dr. Cusack, whose opinion, the ALJ rea‐
soned, lacks support in the medical record and thus was en‐
titled  to  little  weight.  The  ALJ  also  concluded  that  several 
factors undermined Loveless’s testimony concerning the se‐
verity  of  his  impairments,  including  his  daily  activities,  his 
routine  and  conservative  medical  treatment  since  2011,  and 
his earlier reports to physicians that he was experiencing no 
pain or only minimal pain. The ALJ’s credibility finding in‐
corporates the agency’s standard boilerplate: 
No. 15‐2235                                                         9 

       After careful consideration of the evidence, the 
       undersigned finds that the claimant’s medical‐
       ly determinable impairments could reasonably 
       be expected to cause some of the alleged symp‐
       toms;  however,  his  statements  concerning  the 
       intensity,  persistence,  and  limiting  effects  of 
       those  symptoms  are  not  credible  to  the  extent 
       they  are  inconsistent  with  the  residual  func‐
       tional capacity assessment below. 
   The  Appeals  Council  denied  review,  making  the  ALJ’s 
decision the final decision of the Commissioner. See Varga v. 
Colvin, 794 F.3d 809, 813 (7th Cir. 2015). 
                           II. ANALYSIS 
    Loveless first argues that the ALJ should have given con‐
trolling,  or  at  least  greater,  weight  to  Dr. Cusack’s  opinion 
from  January  2013,  since  that  opinion  reflects  the  doctor’s 
most‐recent assessment and, according to Loveless, incorpo‐
rates all of his health issues instead of a narrow subset. Love‐
less also argues that the ALJ ignored the opinion given to the 
private  insurer  by  Dr. Cusack  in  October 2012;  because  that 
opinion  is  not  discussed,  says  Loveless,  an  inference  arises 
that the ALJ may have overlooked other evidence. 
   A  treating  physician’s  opinion  is  entitled  to  controlling 
weight  unless  it  is  “inconsistent  with  the  other  substantial 
evidence.”  20  C.F.R.  § 404.1527(c)(2);  see Scott  v.  Astrue, 
647 F.3d 734, 739 (7th Cir. 2011); Campbell v. Astrue, 627 F.3d 
299,  306  (7th  Cir. 2010).  In  this  case,  substantial  evidence 
supports  the  ALJ’s  assessment  that  Dr. Cusack’s  Janu‐
ary 2013  opinion  contradicts  both  the  objective  medical  evi‐
dence and Loveless’s own account of his abilities.  
10                                                       No. 15‐2235 

    When a treating source’s opinion is not given controlling 
weight,  the  ALJ  applies  other  factors  in  determining  what 
weight  to  give  that  opinion.  See 20 C.F.R.  § 404.1527(c)(2). 
Loveless contends that Dr. Cusack’s progress notes substan‐
tiate  the  extensive  functional  limitations  incorporated  into 
his  January 2013  opinion.  That’s  not  so;  those  notes  docu‐
ment  Loveless’s  subjective  complaints  yet  generally  reflect 
negative  findings  by  the  physician  after  physical  examina‐
tion. See 20 C.F.R. § 404.1528(a). Here, the ALJ properly dis‐
counted  Dr. Cusack’s  medical  opinion  that  rests  entirely  on 
the  claimant’s  subjective  complaints.  See 20 C.F.R. 
§ 404.1527(c)(3);  Bates  v.  Colvin,  736 F.3d  1093,  1100  (7th Cir. 
2013);  Filus  v.  Astrue,  694 F.3d  863,  868  (7th Cir. 2012).  The 
ALJ  also  properly  discounted  Dr.  Cusack’s  opinion  due  to 
lack of consistency. See 20 C.F.R. § 404.1527(c)(4). 
    As  for  Dr. Cusack’s  October 2012  opinion,  Loveless  pre‐
sumes that the doctor gave a “medical” opinion, but the So‐
cial  Security  Administration  defines  medical  opinions  as 
“statements  from  physicians  and  psychologists  or  other  ac‐
ceptable  medical  sources  that  reflect  judgments  about  the 
nature and severity” of a claimant’s impairments, including 
the claimant’s symptoms, diagnosis, prognosis, physical and 
mental  restrictions,  and  residual  functional  capacity. 
20 C.F.R.  § 404.1527(a)(2);  Gayheart  v.  Commʹr  of  Soc.  Sec., 
710 F.3d 365, 375 (6th Cir. 2013). Omitted from this definition 
are  opinions  about  a  claimant’s  ability  to  work,  a  question 
the  regulation  reserves  for  the  Commissioner.  See 20  C.F.R. 
§ 404.1527(d)(1);  Johansen  v.  Barnhart,  314 F.3d  283,  287–88 
(7th Cir. 2002).  Thus,  the  ALJ  did  not  have  to  accept 
Dr. Cusack’s  October  2012  conclusory  statement  that  Love‐
less  could  not  work.  The  ALJ  needed  only  to  weigh 
Dr. Cusack’s  assessments  about  the  nature  and  severity  of 
No. 15‐2235                                                        11 

Loveless’s impairments, which he did. Additionally, an ALJ 
is  not  required  to  list  each  document  he  considered,  but 
must  only  weigh  the  relevant  evidence.  McKinzey  v.  Astrue, 
641 F.3d 884, 891 (7th Cir. 2011); Craft v. Astrue, 539 F.3d 668, 
673  (7th Cir. 2008).  Here  the  ALJ  discussed  and  evaluated 
the  progress  notes  and  opinions  of  Dr. Cusack,  Dr. Torok, 
and  Dr. Corcoran,  as  well  as  Loveless’s  testimony,  as  rele‐
vant evidence in assessing the claimant’s capacity to work.  
    Loveless  next  challenges  the  ALJ’s  use  of  language  rou‐
tinely  criticized  by  this  court  as  “meaningless  boilerplate.” 
See  Parker  v.  Astrue,  597  F.3d  920,  922  (7th  Cir.  2010); 
see also Bjornson  v.  Astrue,  671  F.3d  640,  644–45  (7th  Cir. 
2012);  Martinez  v.  Astrue,  630  F.3d  693,  696  (7th Cir. 2011). 
Loveless  argues  that  the  language  is  faulty  and  represents 
forbidden backward analysis requiring remand. But the use 
of boilerplate is not a ground to remand if the ALJ justified 
his  credibility  assessment  based  on  the  evidence.  Murphy  v. 
Colvin,  759  F.3d  811,  816  (7th  Cir.  2014);  Pepper  v.  Colvin, 
712 F.3d 351,  367–68  (7th  Cir.  2013).  And  here,  although  ac‐
knowledging  Loveless’s  testimony  that  he  could  not  work, 
the  ALJ  reasoned  that  this  contention  was  contradicted  by 
the claimant’s activities of daily living, his  routine and con‐
servative medical treatment since 2011, and many earlier re‐
ports of minimal or no pain. 
    Loveless  insists,  though,  that  the  ALJ  improperly  over‐
emphasized his daily activities. As Loveless correctly notes, 
we have criticized ALJs for equating activities of daily living 
with an ability to work. See Bjornson, 671 F.3d at 647; Spiva v. 
Astrue, 628 F.3d 346, 352 (7th Cir. 2010). But the ALJ did not 
do this. Rather, the ALJ considered Loveless’s description of 
his daily activities in assessing whether his testimony about 
12                                                         No. 15‐2235 

the  effects  of  his  impairments  was  credible  or  exaggerated. 
See 20 C.F.R.  § 404.1529(c)(3)(i)  (explaining  that  agency  will 
consider  daily  activities  in  evaluating  severity  of  claimant’s 
symptoms); SSR 96‐7P, 1996 WL 374186, at *3 (directing ALJ 
to  consider  daily  activities  in  determining  credibility  of 
claimant’s  statements  about  symptoms);  Pepper,  712 F.3d 
at 369  (agreeing  with  ALJ’s  reasoning  that  claimant’s  daily 
activities  undermined  her  testimony  about  extent  of  her 
symptoms). For example the ALJ considered Loveless’s abil‐
ity to perform light household chores, drive a car, and shop 
for  groceries.  Moreover,  the  ALJ  explicitly  acknowledged 
that Loveless’s ability to engage in these daily activities was 
not  conclusive  proof  that  he  was  able  to  sustain  full‐time 
work but instead was one factor that weighed against his ac‐
count of disabling limitations. 
    Loveless also contends that the ALJ failed to give weight 
to  his  significant  work  history.  We  recently  observed  that  a 
“claimant with a good work record is entitled to substantial 
credibility  when  claiming  an  inability  to  work  because  of  a 
disability.”  Hill  v.  Colvin,  807  F.3d  862,  868  (7th  Cir.  2015) 
(quoting Rivera v. Schweiker, 717 F.2d 719, 725 (2d Cir. 1983)); 
see  Singletary  v.  Sec’y  of  Health,  Educ.  and  Welfare,  623  F.2d 
217,  219 (2d Cir. 1980) (explaining  that  claimant’s history  of 
performing  demanding  work  over  long  hours  “justifies  the 
inference  that  when  he  stopped  working  he  did  so  for  the 
reasons  he  testified  to”);  Allen  v.  Califano,  613  F.2d  139,  147 
(6th Cir. 1980)  (claimant’s  significant  work  history  “demon‐
strated a considerable inclination toward employment”). But 
work  history  is  just  one  factor  among  many,  and  it  is  not 
dispositive.  See Schaal  v.  Apfel,  134  F.3d  496,  502 
(2d Cir. 1998).  And  here  the  ALJ’s  silence  is  not  enough  to 
No. 15‐2235                                                     13 

negate the substantial evidence supporting the adverse cred‐
ibility finding. 
    Finally, Loveless argues that the ALJ erred by not incor‐
porating  the  limiting  effects  of  his  diabetes  and  hand  im‐
pairments  into  the  assessment  of  his  residual  functional  ca‐
pacity. But the ALJ did consider the limited evidence Love‐
less presented—the diabetes diagnosis, MRIs, glucose levels, 
and  subjective  complaints—and  added  balancing  and  ma‐
nipulation  restrictions.  Loveless  does  not  identify  medical 
evidence that would justify further restrictions. 
                        III. CONCLUSION 
   The ALJ’s decision is supported by substantial evidence. 
Accordingly, the district court’s judgment is affirmed.